 1
 2
 3                                                            JS-6
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11   ISIDRO JIMENEZ JUAREZ,                      ) 5:19-cv-00584-JC
                                                 )
12
           Plaintiff,                            ) JUDGMENT
13                                               )
14                v.                             )
                                                 )
15   ANDREW SAUL,                                )
16   Commissioner of Social Security,            )
                                                 )
17
           Defendant.                            )
18                                               )
19
20         The Court having approved the parties’ Stipulation to Voluntary Remand
21   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment,

22
     judgment is hereby entered for Plaintiff.

23
     DATED: August 28, 2019
24
25
                                                       /s/
                                     Honorable Jacqueline Chooljian
26                                   UNITED STATES MAGISTRATE JUDGE
27
28
